DETAILED ACTION
Status of the Application
	Claims 1-4, 6-21 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant has filed a request for consideration of the response filed 5/16/2022 under the AFCP 2.0 program which meets the necessary requirements. As such, the request of 5/16/2022 is deemed proper.
	Amendment of claims 1-4, and addition of claims 16-21 as submitted in a communication filed on 5/16/2022 is acknowledged.
In a telephone conversation with Ms. Carolyn Powell on 5/18/2022, an agreement was reached to amend claims 11-12, 15 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claim 15 is rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 1-4, 6-14, 16-21 (elected invention; Group I) and the method of claim 15 is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 5/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on copending application 17/066,686 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Carolyn Powell on 5/18/2022.
Please replace claims 11-12 and 15 as follows:

	11.	The automatic dishwashing cleaning composition according to claim 7, wherein the 	complexing agent system comprises a complexing agent selected from the group consisting of 	citric acid, methyl glycine diacetic acid, glutamic-N,N-diacetic acid, iminodisuccinic acid, 	carboxy methyl inulin, a salt of citric acid, a salt of methyl glycine diacetic acid, a salt of 	glutamic-N,N-diacetic acid, a salt of iminodisuccinic acid, a salt of carboxy methyl inulin, and 	mixtures thereof. 

	12.	The automatic dishwashing cleaning composition according to claim 7, wherein the 	complexing agent system comprises citric acid and methyl glycine diacetic acid in a weight ratio 	of from 0.5:1 to 2:1.

	15.	A method of washing soiled dishware in a dishwasher in soft water comprising the steps 		of: 
		i)  	providing the soiled dishware; and 
		ii) 	treating the dishware with the cleaning composition according to claim 1.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses dishwashing cleaning compositions comprising proteases, the Examiner has found no teaching or suggestion in the prior art directed a cleaning composition comprising a protease which is a variant of the protein of SEQ ID NO: 1, wherein said variant has at least 90% sequence identity with the protein of SEQ ID NO: 1 and comprises substitutions corresponding to substitutions S309E, N74D, S99R, S126A, D127E, and F128G in the polypeptide of SEQ ID NO: 1.  Therefore, claims 1-4, 6-21 , directed to (i) an automatic dishwashing cleaning composition that comprises a protease that is a variant of the polypeptide of SEQ ID NO: 1, wherein said protease has at least 90% sequence identity with the polypeptide of SEQ ID NO: 1, and wherein said protease comprises substitutions corresponding to substitutions S309E, N74D, S99R, S126A, D127E, and F128G in the polypeptide of SEQ ID NO: 1, and (ii) a method of washing soiled dishware in a dishwasher, wherein said soiled dishware is treated with the automatic dishwashing cleaning composition of (i), are allowable over the prior art of record. 
With regard to the provisional rejection of claims 1-4, 6-14 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of copending Application No. 17/066,686, this rejection is hereby withdrawn in view of the timely submission of a terminal disclaimer.  

Conclusion
Claims 1-4, 6-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
May 21, 2022